Exhibit 10.37
SETTLEMENT AGREEMENT
THIS SETTLEMENT AGREEMENT (the “Agreement”), made on this 19th day of
November 2009, by and between Armistead Mechanical, Inc. (“Armistead”), its
predecessors, successors, assigns, parents, subsidiaries, divisions, and/or
affiliates (whether incorporated or unincorporated), and all of the past and
present directors, officers, shareholders, trustees, attorneys, employees, and
agents or each, and Converted Organics, Inc., its predecessors, successors,
assigns, parents, subsidiaries, divisions, and/or affiliates (whether
incorporated or unincorporated), and all of the past and present directors,
officers, shareholders, trustees, attorneys, employees, and agents or each and
Converted Organics of Woodbridge, LLC its predecessors, successors, assigns,
parents, subsidiaries, divisions, and/or affiliates (whether incorporated or
unincorporated), and all of the past and present directors, officers,
shareholders, trustees, attorneys, employees, and agents or each (Converted
Organics, Inc. and Converted Organics of Woodbridge, LLC are collectively
referred to as “COI”).
W I T N E S S E T H:
          WHEREAS, Armistead is a New Jersey corporation with its principal
place of business at 168 Hopper Ave., Waldwick, New Jersey and
          WHEREAS, Converted Organics, Inc. is a corporation organized and
existing under the laws of the Commonwealth of Massachusetts having an address
at 7A Commercial Wharf West, Boston, Massachusetts; and
          WHEREAS, Converted Organics of Woodbridge, LLC is a limited liability
company organized and existing under the laws of the State of New Jersey
maintaining an address at 99 Madison Ave., Fanwood, New Jersey, and having a
principal place of business located at 75 Crows Mill Road, Keasbey, New Jersey;
and
          WHEREAS, Armistead and COI entered into an agreement captioned
“Standard Form of Agreement Between Owner and Contractor Dated November 30, 2006
AIA A101/CMa (1992 Edition) Between Armistead Mechanical, Inc. and Converted
Organics of Woodbridge, LLC” and the “Rider and Supplementary Conditions” dated
January 10, 2007 (collectively hereinafter referred to as the “Contract”), for
Armistead to perform certain work including the process equipment, piping and
infrastructure work at 75 Crows Mill Road, Keasbey, New Jersey (the “Property”);
and
          WHEREAS, on or about February 26, 2009, Armistead filed a Construction
Lien Claim (the “Lien Claim”) against the leasehold interest of COI with
references to the above obligations and the subject Property in the amount of
$2,295,463.60. The lien was duly recorded by the Middlesex County Clerk in Book
36, page 651; and
          WHEREAS, Armistead and COI engaged in a litigation captioned Armistead
Mechanical, Inc. v. Converted Organics, Inc., et al, bearing the docket number
MID-L-4504-09 (the “Litigation”) regarding certain work, services, materials or
equipment provided by Armistead for the benefit of COI; and
          WHEREAS, Armistead filed a Demand for Arbitration with the American
Arbitration

 



--------------------------------------------------------------------------------



 



Association on or about May 26, 2009, and an Amended Demand for Arbitration on
or about August 6, 2009 (collectively the “AAA Demand”) regarding the contract
balance due and owing under the Contract; and
          WHEREAS, it is agreed that Armistead and COI (the “Parties”) have
acted in a good faith, honest, fair and reasonable manner in resolving the
Litigation; and
          WHEREAS, the Parties, without making any admissions of any kind,
desire to settle, and compromise all claims that were or could have been
asserted by them with regard to the Litigation; and
          WHEREAS, by doing so, the Parties seek to avoid further legal expense
and the possibility of protracted legal proceedings with respect to the
Litigation; and
     NOW, THEREFORE, the Parties, for good and sufficient consideration, the
sufficiency of which is acknowledged, hereby agree as follows:

  1.   COI unconditionally accepts Armistead’s work under the Contract and
acknowledges and confirms herein its $2,029,000.00 obligation (the “Obligation”)
owed to Armistead, and that defenses to the payment of same are hereby waived.
The Parties agree that payment of the Obligation shall be as follows:

  a.   $1,000,000.00 (the “First Payment”) of the Obligation will be paid in
cash forthwith at closing. Payment of this sum is not subject to any other
conditions. Within ten (10) days of Armistead’s receipt of the First Payment it
will cause to be filed and recorded an amendment to the Lien Claim reducing the
amount of the Lien Claim to $1,029,000.00.     b.   The sum of $1,029,000.00
shall be payable to Armistead in eighteen (18) level monthly payments of
principal and interest calculated at 6% per annum in accordance with the
amortization table attached hereto as Exhibit “A” and made a part hereof. The
initial monthly payment shall be due on or before January 1, 2010, and the
remaining monthly payments shall be due on the first of every month thereafter
until same is paid in full.

  2.   COI shall make all of the payments to Armistead as set forth in this
agreement by wire transfer or check payable to “Armistead Mechanical, Inc.” and
mailing or delivering same, in sufficient time to be received on or before the
due dates thereof to: Armistead Mechanical, Inc., 168 Hopper Ave., Waldwick, New
Jersey 07463, Attn: Robert P. Armistead, Chief Financial Officer.     3.   COI
agrees to execute and consents to the entry of a Consent Judgment in favor of
Armistead and against COI in the sum of $1,029,000.00 in the form annexed hereto
as Exhibit “B”. The Parties agree that the amount due pursuant to the Consent
Judgment at any time shall be calculated in accordance with Exhibit “A” and that
interest shall accrue at 6% per annum on the unpaid principal indicated on
Exhibit “A” at such time as Armistead shall enforce the Consent Judgment.

 



--------------------------------------------------------------------------------



 



  4.   Armistead agrees that it shall be entitled to docket the Consent Judgment
but agrees it shall forebear from any efforts to enforce the Consent Judgment so
long as COI complies with all terms and conditions set forth in this Agreement.
    5.   COI agrees that its failure to make any payment when due shall
constitute a material default. In the event COI defaults on any of its
obligations, Armistead shall notify COI via written notice sent by courier,
mail, facsimile or email to William J. Linton, Esq., Wilentz Goldman & Spitzer,
PA, 90 Woodbridge Center Drive, Suite 100, Woodbridge, New Jersey 07095. In the
event COI fails to cure the default by delivering the past due payment(s) to
Armistead within ten (10) days after receiving Armistead’s notice, Armistead
will have the option to enforce the Consent Judgment in the amount of the unpaid
balance calculated in accordance with Exhibit “A.”     6.   Upon receipt of the
First Payment, and this fully executed Agreement, Armistead shall withdraw the
AAA Demand.     7.   Within five days of the date on which Armistead has
received the final payment due and owing under this Agreement, COI and Armistead
will exchange releases and Armistead will provide COI with a signed stipulation
of dismissal, discharge of lien claim, and Warrant of Satisfaction of Judgment;
provided, however, that all of the aforementioned documents shall be deemed to
be held in escrow by each party, and none of them shall be filed or recorded,
until 125 days after the date on which Armistead has received the said final
payment.     8.   Provided that the First Payment has been received by
Armistead, COI shall have the option of paying off the $1,029,000.00 lien claim
balance owed in a) one lump sum payment of $600,000.00 which shall be payable on
or before December 31, 2009, or b) in one lump sum payment of $600,000 payable
after January 1, 2010 but on or before April 30, 2010 provided that COI is
current on all monthly payments required under Paragraph 1(b) hereof, and
further provided that if payment is made in accordance with this subparagraph
8(b), COI shall receive credit for all payments made prior to its exercise of
this option, in accordance with Exhibit “A”. Upon receipt of the lump sum
payment by Armistead by wire transfer or other immediately available funds and
in the correct amount, the account will be deemed satisfied in full and the
parties shall then proceed as stated in Paragraph 7 above respecting the last
monthly payment.     9.   From and after the date of this Agreement, Armistead
shall defend, indemnify, and hold COI harmless against any and all unresolved
claims or liens asserted or filed by Armistead itself or by any of Armistead’s
subcontractors or suppliers, now or in the future, arising from or relating to
the Contract, except that Armistead shall not be responsible for claims or liens
asserted by subcontracts or suppliers who did not perform work while Armistead
was performing on the project. Work performed after Armistead’s contract was
terminated shall not be Armistead’s responsibility     10.   Armistead and COI
agree that Armistead shall have no further responsibilities under the Contract
including without limitation, responsibilities with respect to punch list work,
warranties, or outstanding change orders. Armistead does not object to future
inquiries of Armistead by COI for Armistead to assist, but any further work to
be

 



--------------------------------------------------------------------------------



 



      performed by Armistead shall only be performed pursuant to a new, written,
mutually acceptable agreement.     11.   COI will execute on its behalf, at the
request of Armistead, any Consent Order or orders that stay the litigation until
Armistead has been paid in full.     12.   This Agreement shall be binding upon
the parties hereto, and their predecessors, successors, assigns, parents,
subsidiaries, divisions, and/or affiliates.     13.   This Agreement may be
executed in counterparts which taken together shall comprise one and the same
Agreement.     14.   The Parties agree that the terms and conditions of this
Agreement shall not be changed, amended or modified, except in a writing
executed by the Parties, or their duly authorized representatives.     15.   The
Parties acknowledge that (i) neither promises or agreements of any kind have
been made to them or with them by any person or entity whatsoever to cause them
to sign this Agreement; (ii) execution of this Agreement has been voluntary and
has been duly authorized by all requisite corporate action; (iii) they had
adequate opportunity to and have, in fact, consulted with advisors of their own
choosing, legal or otherwise, regarding the Agreement; and (iv) they read and
fully understand the meaning and the consequences of signing this Agreement    
16.   The Parties agree that this Agreement was executed in and shall be
construed in accordance with the laws of the State of New Jersey.     17.   The
Parties consent to the personal jurisdiction of the Superior Court of New Jersey
for the purposes of enforcing this Agreement.

AGREED TO AND ACCEPTED:

                      Converted Organics, Inc.       Armistead Mechanical, Inc.
   
By:
          By:        
 
 
 
     
Robert T. Armistead, President 
   

 